DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11, in the reply filed on 
07-07-21 is acknowledged.
Claims 12-14 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A) The statement of claim 6 “wherein a difference between a maximum and a minimum of at least one of the layer structures is less than 20%, in particular less than 10%, of the thickness of the respective layer structure” is not a plain English at all; What is the a maximum and a minimum of at least one of the layer structures? Thickness? Since a layer structure has a certain thickness in the final product, how can a difference between a maximum and a minimum of at least one of the layer structures is less than 20%, in particular less than 10%, of the thickness of the respective layer structure? as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

“A layer structure” could be the electrically conductive layer structure, the electrically insulating layer structure, the further electrically insulating layer structure, or even the whole stacked layer structure of the carrier in the claim 1; as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa et al. (US20110051386).
Re Claim 1, Nagasawa show and disclose 
A component carrier, comprising: 
a stack (a stack of PCB 2, fig. 1) including an electrically conductive layer structure (upper 6b, fig. 4A), having at least one recess (recess, fig. 4A), on an electrically insulating layer structure (5, fig. 4A); 
a dielectric filling medium (7a, fig. 4B) filling at least part of the at least one recess; and 

	Re Claim 2, Nagasawa show and disclose
The component carrier according to claim 1, wherein the stack includes a further electrically conductive layer structure (lower 6b, fig. 4A), having at least one further recess (recess, fig. 4A), on an opposing surface of the electrically insulating layer structure (bottom of 5, fig. 4A); a further dielectric filling medium (7a, fig. 1) filling at least part of the at least one further recess; and another electrically insulating layer structure (7b, fig, 1) on the further electrically conductive layer structure and on the further dielectric filling medium (fig. 1).
Re Claim 4, Nagasawa show and disclose
The component carrier according to claim 1, wherein the dielectric filling medium overfills the at least one recess (fig. 4B) and/or the further dielectric filling medium overfills the at least one further recess.
Re Claim 5, Nagasawa show and disclose
The component carrier according to claim 1, wherein the further electrically insulating layer structure (7b, resin, [0062], fig. 4B) is made of the same material like the dielectric filling medium or of another material than the dielectric filling medium (7a, resin with filler 11, [0018], fig. 4B).
Re Claim 6, Nagasawa show and disclose
The component carrier according to claim 1, wherein a difference between a maximum and a minimum of at least one of the layer structures is less than 
Re Claim 7, Nagasawa show and disclose
The component carrier according to claim 1, wherein the dielectric filling medium comprises at least one of powder, fluid, filler particles, a paste, and a sheet, in particular a glass free resin sheet (the filler preferably consists of metal particles, thermosetting resin and a hardening agent, or consists of metal particles and thermoplastic resin, [0091]).
Re Claim 8, Nagasawa show and disclose
The component carrier according to claim 1, wherein the dielectric filling medium has a larger thermal conductivity (resin with metal powder, [0091], fig. 4B) than at least one of the electrically insulating layer structure and the further electrically insulating layer structure (resin, fig. 4B).
Re Claim 9, Nagasawa show and disclose
The component carrier according to claim 1, wherein the electrically insulating layer structure is a core (core 5, fig. 4A), in particular a fully cured core (fig. 4A).
Re Claim 10, Nagasawa show and disclose
The component carrier according to claim 1, wherein the further electrically insulating layer structure is laminated on the electrically conductive layer structure and the dielectric filling medium (7b on 7a and 6b, fig. 4A).
Re Claim 11, Nagasawa show and disclose
The component carrier according to claim 1, comprising at least one of the following features: the component carrier comprises at least one component (4, fig. 1) being surface mounted on and/or embedded in the component carrier (fig. 1), wherein the at least one component is in particular selected from a group consisting of an electronic component (4, fig. 1), an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of a group consisting of copper (The conductive layers 6 are composed of a metal material such as copper, silver, gold, aluminum, nickel, or chromium, [0052]), aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene; wherein the electrically insulating layer structure comprises at least one of a group consisting of resin (resin, [0046]), in particular reinforced or non-reinforced resin (Examples of the thermosetting resin include .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa.
Re Claim 3, Nagasawa show and disclose

Nagasawa disclosed claimed invention, except for wherein the dielectric filling medium underfills the at least one recess and/or the further dielectric filling medium underfills the at least one further recess; since Nagasawa disclosed the dielectric filling medium fills the at least one recess and/or the further dielectric filling medium fills the at least one further recess (upper and lower 7a, fig. 1 and 2), and there is no specific limit for where the resin layer 7a and 7b are meeting  (fig. 2), therefore it would have been obvious to one having ordinary skill in the art to allow the resin layer underfill or overfill in a controllable range, in order to allow the thickness of the resin layer with a design range, and to have an easier process for the electronic device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20020023895 US-20180376589 US-6828510 US-8003896  US-20140301058 US-20020117743 US-20040158980 US-20050230848 US-8203080 US-20100307803 US-20080011507 US-20110314666 US-20130149514 US-6365843 US-20090053459 US-20160113120 US-20110114372 US-20120250281 US-6518514 US-20080236876 US-20150213946 US-20120212919 US-20120055706 US-6010769 US-20100163290 US-20150163919 US-20120110839 US-20110232948 US-6237218 US-20150271923 US-20130222003 US-20100006334 US-20090293271 US-6930258 US-20140118976 US-20090294166 US-20090294161 US-20080041615 US-6998336 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848